Title: To Benjamin Franklin from Samuel Cooper, 12 November 1779
From: Cooper, Samuel
To: Franklin, Benjamin


Sir,
Boston Novr. 12. 1779.
My little Grandson Samuel Cooper Johonnot will have the Honour of presenting this to you. Mr Adams kindly indulges him with a Portion of that Care which he gives to his own Sons who are nearly of his Age. He goes to France with a View to acquire the Purity of the French Language in Speaking and Writing. Young as he is, he has learned long ago to repeat and respect your Name. I hope this Voyage will contribute something towards forming him for future Service to his Country. Your Goodness I am perswaded will afford him that Countenance that his Situation may require. He already loves his Country and it’s Right, and in Consequence has a particular Respect for France, which I wish to increase. I send him partly, as a dear Pledge of my own Esteem and Gratitude for a Nation to whom my Country is so much indebted, and of my sincere Inclination to act, even in the tenderest Cases, in the true Spirit of the Alliance. I am, my dear Sir, with every Sentiment of Respect and Affection Your obedient humble Servant
Saml. Cooper
His Excellency Benjn. Franklin Esqr.
 
Addressed: His Excellency Benjn. Franklin Esqr / Minister Plenipotentiary from the / United States of America / at the Court of Versailles.
Endorsed: Saml. Cooper Nov 12 1779
